DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on September 10, 2019, January 16, and August 11, 2020 was filed on and after the mailing date of the Application on September 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 10, 2019.  These drawings are accepted.

Response to Amendment
Amendments filed February 10, 2022 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered. No new subject matter is entered.

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed February 10, 2022, with respect to claims 1 and 26 objections have been fully considered and are persuasive in view of the amendments.  The objections of claims 1 and 26 have been withdrawn. 

Applicant’s arguments, see Remarks page 10, filed February 10, 2022, with respect to claims 1-5, 9-20, and 22 rejection under §101 as being directed to a judicial exception have been fully considered and are persuasive in view of claims amendment.  The rejection under §101 of claims 1-5, 9-20, and 22 has been withdrawn. 

Applicant’s arguments, see Remarks page 11-18, filed February 10, 2022, with respect to claims 1, 5, 9-11, 15-21 and 26 rejection under § 102(a)(1) as being anticipated by Song et al. (U.S. Patent Application Publication 2015/0276923A1) hereinafter “Song” have been fully considered and are persuasive in view of the amendments.  The rejection under § 102(a)(1) of claims 1, 5, 9-11, 15-21 and 26 has been withdrawn. 

Applicant’s arguments, see Remarks pages 1-19, filed February 10, 2022, with respect to claims 6-8 and 22-25 under § 103 as being unpatentable over Song in view of Song et al. (U.S. Patent Application Publication 2016/0209211A1) hereinafter Song-2, claim 12 over Song in view of Ru et al. (U.S. Patent Application Publication 2019/0187250A1) hereinafter “Ru”, claims 13 and 14 over Song in view of Ioffe et al. (European patent Specification EP3588135B1) hereinafter “Ioffe”, have been fully rejection under § 103 of claims 6-8, 12-14, and 22-25 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-19 and 22-26 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A method of calibrating a radar system based on an angular offset”, particularly characterized by: 
“the radar system having been mounted on a vehicle, the vehicle having a forward direction of travel along a surface, the radar system having a scanning direction, the angular offset being an angle between the scanning direction and the forward direction, the method executable by a computer device, the computer device being communicatively coupled to the radar system, the method comprising: 
at a given moment in time during operation of the radar system: 
receiving radar data from the radar system, the radar data including point-specific data associated with a plurality of detected objects, 
the point-specific data associated with a given detected object being indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object; 
determining, by the computer device, projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction by using an iterative process, 
the immobile object velocity being associated with a subset of detected objects of the plurality of detected objects, the plurality of detected objects including detected objects that are immobile with respect to the surface and at least one detected object that is non-immobile with respect to the surface, the subset of detected objects having a plurality of objects that are immobile with respect to the surface, the projections of the immobile object velocity being derivable from the actual radial speed of the respective ones of the subset of detected objects, 
the determining the projections of the immobile object velocity including: Serial No.: 16/565,886 Art Unit: 3648
during a given iteration of the iterative process: 
determining candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point- specific data of the plurality of detected objects; 
using the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects; 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being above a threshold, 
removing the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non- immobile object with respect to the surface; 
during a following iteration of the iterative process: 
determining new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point- specific data of the reduced set of detected objects; 
using the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects; 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the threshold, 
determining that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the projections of the immobile object velocity; 
determining, by the computer device, the angular offset of the radar system based on at least one of the projections of the immobile object velocity; and 
performing, by the computer device, calibration of the radar system based on the angular offset”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “during a given iteration of the iterative process: 
determining candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point- specific data of the plurality of detected objects; 
using the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects; 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being above a threshold, 
removing the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non- immobile object with respect to the surface; 
during a following iteration of the iterative process: 
determining new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point- specific data of the reduced set of detected objects; 
using the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects; 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the threshold, 
determining that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the projections of the immobile object velocity”.

In that the dependent claims 4-19 and 22-25 depend ultimately from allowable, independent claim 1, these dependent claims 4-19 and 22-25 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 26 as amended, the art of the record discloses some of the claimed features of “A computer device for calibrating a radar system based on an angular offset”, particularly characterized by: 
“the radar system having been mounted on a vehicle, the vehicle having a forward direction of travel along a surface, the radar system having a scanning direction, the angular offset being an angle between the scanning direction and the forward direction, the computer device being communicatively coupled to the radar system, the computer device being configured to: 
at a given moment in time during operation of the radar system: 
receive radar data from the radar system, the radar data including point-specific data associated with a plurality of detected objects, 
the point-specific data associated with a given detected object being indicative of (i) a position of the given detected object, and (ii) an actual radial speed of the given detected object; 
determine projections of an immobile object velocity in (i) the scanning direction and (ii) a direction perpendicular to the scanning direction by using an iterative process, the immobile object velocity being associated with a subset of detected objects of the plurality of detected objects, the plurality of detected objects including detected objects that are immobile with respect to the surface and at least one detected object that is non-immobile with respect to the surface, the subset of detected objects having a plurality of objects that are immobile with respect to the surface, the projections of the immobile object velocity being derivable from the actual radial speed of the respective ones of the subset of detected objects, 
to determine the projections of the immobile object velocity including: 
during a given iteration of the iterative process: 
determine candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point- specific data of the plurality of detected objects; 
use the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects; 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being above a threshold, 
remove the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non- immobile object with respect to the surface; 
during a following iteration of the iterative process: 
determine new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point- specific data of the reduced set of detected objects; use the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects; 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the threshold, 
determine that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the projections of the immobile object velocity; 
determine the angular offset of the radar system based on at least one of the projections of the immobile object velocity; and 
perform calibration of the radar system based on the angular offset.” 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “determine the projections of the immobile object velocity including: 
during a given iteration of the iterative process: 
determine candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the plurality of detected objects based on the point- specific data of the plurality of detected objects; 
use the candidate projections of velocity and the respective positions of the plurality of detected objects to determine respective estimated radial speeds for the plurality of detected objects; 
in response to a difference between (i) the estimated radial speeds of the plurality of detected objects and (ii) the actual radial speeds of the plurality of detected objects being above a threshold, 
remove the given detected object from the plurality of detected objects thereby generating a reduced set of detected objects, the given detected object corresponding to a non- immobile object with respect to the surface; 
during a following iteration of the iterative process: 
determine new candidate projections of velocity (i) in the scanning direction and (ii) in the direction perpendicular to the scanning direction, for the reduced set of detected objects based on the point- specific data of the reduced set of detected objects; use the new candidate projections and the respective positions of the reduced set of detected objects to determine respective new estimated radial speeds for the reduced set of detected objects; 
in response to differences between (i) the respective new estimated radial speeds of the reduced set of detected objects and (ii) the respective actual radial speeds of the reduced set of detected objects being below the threshold, 
determine that the reduced set of detected objects is the subset of detected objects and that the new candidate projections are the projections of the immobile object velocity”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (U.S. Patent Application Publication 2020/0326411A1) teaches a misalignment detection for a vehicle radar sensor;
Fetterman et al. (U.S. Patent Application Publication 2018/0341007A1) teaches an apparatus and method for detecting alignment of sensor in an automotive detection system;
Schiffmann et al. (U.S. Patent Application Publication 2018/0024228A1) teaches an automated vehicle radar system with auto-alignment for azimuth, elevation, and vehicle speed-scaling-error;
Steinlechner (U.S. Patent 9348017B2) teaches a method and device for ascertaining a misalignment of a radar sensor of a vehicle;
Richardson et al. (U.S. Patent 6900755B2) teaches an automotive radar system;
Alland et al. (U.S. Patent 5964822A) teaches an automatic sensor azimuth alignment;
Stangl et al. (European Patent Application Publication EP3415943A1) teaches an error estimation for a vehicle environment detection system;
Barjenbruch et al. (German Patent Document Publication DE102013021401A1) teaches a method for determining an installation orientation of at least one radar sensor arranged on a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648